 



EXHIBIT 10.5
EAGLE MATERIALS INC.
FY 2007 STRATEGIC EXECUTION GOALS
Wallboard Companies

1.   Goal regarding scheduling and budget of strategic project.   2.   Goal
regarding logistic plan.   3.   Goal regarding future expansion opportunities.

Cement Companies

1.   Goal regarding scheduling and budget of strategic projects.   2.   Goal
regarding completion of analysis for certain projects.   3.   Goal regarding
future expansion opportunities.

Paperboard Company

1.   Goal regarding product differentiation.

Concrete and Aggregate Companies

1.   Goal regarding scheduling and budget of strategic project.   2.   Goal
regarding expansion project analysis.

General

1.   Goal relating to strategic expansion opportunities.

